Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 50 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 50 fails to further define claim 46 since both disclose the cylindrical sidewall and the interior cylindrical cavity extends continuously 360 degrees about the rotational axis of the tire.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 45-46 and 53 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolfe (US 1,616,293).
Regarding claim 45, Wolfe depicts a run flat tire comprising a pair of post cure run flat inserts (B, C) disposed within an inner tire region between a shoulder region and a respective upper sidewall region of a tire; extends 360 degrees about a rotational axis of the tire, has a circular cross section; and is secured to a radially inner surface of an inner liner (k) during a normal inflation condition of the tire. 
Regarding claim 46,
Regarding claim 53, the figure teaches a plurality of interior load-bearing annular members disposed within the interior cylindrical cavity defined by the cylindrical sidewall, each of the plurality of interior load-bearing annular members having a dimeter that is smaller than a diameter of the cylindrical sidewall when Wolfe discloses the air hose is made from four ply having four layers of rubber r and four layers of fabric r (lines 44-48). Each of the layers can read on interior load bearing annular members and each has a diameter smaller than the diameter of the cylindrical sidewall.  
Claim(s) 45-46 and 50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andreas (DE 102007011025 A1).
Regarding claim 45, Andreas depicts a run flat tire comprising a pair of post cure run flat inserts (9) disposed within an inner tire region between a shoulder region and a respective upper sidewall region of a tire; extends 360 degrees about a rotational axis of the tire, has a circular cross section; and is secured to a radially inner surface of an inner liner (6) during a normal inflation condition of the tire. 
Regarding claims 46 and 50, the figure depicts each of the pair of post cure run flat inserts includes a cylindrical sidewall (figure 1) defining an interior cylindrical cavity each of the cylindrical sidewall and the interior cylindrical cavity extending 360 degrees about the rotational axis of the tire, the cylindrical sidewall having an exterior surface that is secured to the radially inner surface of the inner liner during the normal inflation condition of the tire by an adhesive material (line 127-128). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 47-48 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreas (DE 102007011025 A1) in view of Asper (US 2015/0083296 A1). 
Although Andreas does not disclose details of the tread and body plies one ordinary skill in the art would recognize the commonality of a run-flat tire comprising a tread, bead portions and body plies. Run flat tire art, Asper, discloses the tread (150) with a first and second bead portion (160a, 160b) axially spaced apart from one another, each bead portion having a bead core (130) and a bead filler [0027].  Asper also teaches a main body ply portion extending circumferentially about the tire, and at least a portion of the main body ply portion disposed between the tread and the inner liner [004]; and having a first turned-up portion (170a) and a second turned-up portion (170b), the first turned-up portion looping around the first bead portion and the second turned up portion looping around the second bead portion (figure 3). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a tread, bead portions and body plies with turned-up portions into the tire taught by Andreas since it is conventionally well known. 
Regarding claim 48, Andreas teaches the pair of post-cure run flat inserts is operably configured to provide run-flat support in an uninflated condition of the tire without a 
Regarding claim 52, Andreas teaches air disposed within the interior cylindrical cavity defined by the cylindrical sidewall [0018]. 
Claims 49 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreas (DE 102007011025 A1) in view of Asper (US 2015/0083296 A1) and Yu et al (US 2005/0032981).
 Andreas is silent to the cylindrical sidewall material. Nonetheless, analogous run flat tire art, Yu, discloses the use of polymers in the run flat insert [0004]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated polymer since it is well known [0002] and provides an improved run-flat capability as well as recyclability [0003]. 
Claims 53-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreas (DE 102007011025 A1) in view of Anderson (US 0642776 A) 
Although Andreas is silent to the plurality of interior load-bearing annular members, analogous art, Anderson, depicts a plurality of interior load bearing annular members in figures 1 and 2. Anderson illustrates multiple cylindrical cavities each with a diameter smaller than a dimeter of the cylindrical sidewall and the diameter of each of the plurality of interior load-bearing annular member is no more than ½ the diameter of the cylindrical sidewall. The figures also depict each of the plurality of interior load bearing annular members extend 360 degrees about the rotational axis of the tire and has a circular cross-section. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to . 
Claims 53-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreas (DE 102007011025 A1) in view of Humphreys (US 532,879).  
Although Andreas is silent to the plurality of interior load-bearing annular members, analogous art, Humphreys, depicts a plurality of interior load bearing annular members in figures 1 and 3. Humphreys illustrates multiple cylindrical cavities each with a diameter smaller than a dimeter of the cylindrical sidewall and the diameter of each of the plurality of interior load-bearing annular member is no more than ½ the diameter of the cylindrical sidewall. The figures also depict each of the plurality of interior load bearing annular members extend 360 degrees about the rotational axis of the tire and has a circular cross-section It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a plurality of interior load-bearing annular members in order since decreases the liability to puncture (pg. 3 lines 16-20). 
As for claim 56, Humphreys discloses the outer layer of the cylindrical sidewall is made from a covering or wearing surface of water-proof material (lines 52-53). This would include wire. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this lead to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765.  The examiner can normally be reached on Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/FARAH TAUFIQ/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749